                    Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 1 of 9




              1    XAVIER BECERRA                                         HANSON BRIDGETT LLP
                   Attorney General of California                         PAUL B. MELLO - 179755
              2    MONICA N. ANDERSON                                     SAMANTHA D. WOLFF - 240280
                   Senior Assistant Attorney General                      KAYLEN KADOTANI - 294114
              3    DAMON G. MCCLAIN                                       425 Market Street, 26th Floor
                   Supervising Deputy Attorney General                    San Francisco, California 94105
              4    NASSTARAN RUHPARWAR - 263293                           Telephone:    (415) 777--3200
                   Deputy Attorney General                                Facsimile:    (415) 541-9366
              5    455 Golden Gate Avenue, Suite 11000                    pmello@hansonbridgett.com
                   San Francisco, CA 94102-7004
              6    Telephone: (415) 703-5500
                   Facsimile: (415) 703-3035
              7    Email: Nasstaran.Ruhparwar@doj.ca.gov

              8 Attorneys for Defendants

              9

             10                                  UNITED STATES DISTRICT COURT

             11                                 NORTHERN DISTRICT OF CALIFORNIA

             12                                            OAKLAND DIVISION

             13

             14 MARCIANO PLATA, et al.,                                   CASE NO. 01-1351 JST

             15                   Plaintiffs,                             NOTICE OF FILING PROPOSED ORDER
                                                                          REGARDING STAFF TESTING FOR
             16           v.                                              COVID-19

             17 GAVIN NEWSOM, et al.,

             18                   Defendants.

             19

             20           The parties were unable to reach an agreement as to the form of the order that the
             21 Court asked Plaintiffs to prepare at the Case Management Conference on June 9, 2020.

             22 Accordingly, Defendants hereby attach as Exhibit A their preferred form of the order,

             23 which only slightly modifies the order that Plaintiffs prepared and submitted for

             24 Defendants consideration. To shed some light on the disagreement, Defendants also attach

             25 as Exhibit B an email string in which the parties discussed the order.

             26

             27

             28

                                                                        -1-                         Case No. 01-1351 JST
16465050.1        Notice Filing Proposed Order Re Staff Testing for COVID-19
       Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 2 of 9




 1 DATED: June 10, 2020                                    HANSON BRIDGETT LLP

 2

 3
                                                      By:         /s/ Samantha Wolff
 4                                                         PAUL B. MELLO
                                                           SAMANTHA D. WOLFF
 5                                                         KAYLEN KADOTANI
                                                           Attorneys for Defendants
 6

 7 DATED: June 10, 2020                                    XAVIER BECERRA
                                                           Attorney General of California
 8

 9                                                   By:
                                                                  /s/ Damon McClain
10                                                         DAMON MCCLAIN
                                                           Supervising Deputy Attorney General
11                                                         NASSTARAN RUHPARWAR
                                                           Deputy Attorney General
12                                                         Attorneys for Defendants

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            -2-                             Case No. 01-1351 JST
     Notice Filing Proposed Order Re Staff Testing for COVID-19
Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 3 of 9




                EXHIBIT A
                    Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 4 of 9




              1

              2

              3

              4

              5

              6

              7

              8

              9

             10
                                             UNITED STATES DISTRICT COURT
             11

             12          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

             13

             14 MARCIANO PLATA, et al.,                        CASE No. 01-1351 JST
             15
                               Plaintiffs,                     [PROPOSED] ORDER REGARDING
             16                                                STAFF TESTING FOR COVID-19
                        v.
             17

             18 GAVIN NEWSOM, et al.,

             19                Defendants.
             20

             21

             22         The Joint Case Management Conference Statement filed by the parties on June 8,
             23 2020 states that 194 medically high risk patients were transferred from the California

             24 Institution for Men (CIM) to San Quentin State Prison (SQ) and California State Prison,

             25 Corcoran (CSP-COR) between May 28 and May 30. See ECF 3345 at 9-10. The patients

             26 who were transferred had previously tested negative for COVID-19, but in many cases the

             27 tests were done two to three weeks before the transfer. Id. Unfortunately, some of those

             28
                                                              -1-                           Case No. 01-1351 JST
15971294.2        [PROPOSED] ORDER REGARDING STAFF TESTING FOR COVID-19
       Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 5 of 9




 1 people tested positive shortly after their arrival at SQ and CSP-COR. Id. Prior to the

 2 transfer, SQ had no confirmed cases of COVID-19 in the incarcerated population. Id. at

 3 10. The Receiver has since ordered the suspension of all transfers from CIM, and is

 4 reconsidering a testing strategy for all transfers. Id. at 9-10.

 5         The Receiver has also identified prison staff as the main vector for spreading
 6 COVID-19 in the state prisons, and has recommended that all staff at all institutions be

 7 tested for COVID-19. Id. at 3. According to the parties’ Statement, “Defendants agree

 8 that staff testing is critical, and are developing a staff-testing plan with assistance and

 9 guidance from the California Department of Public Health.” Id.

10         Given the urgency of this issue, this Court issued the following order regarding staff
11 testing for COVID-19 from the bench during the June 9 Case Management Conference.

12 This written order is issued to memorialize that bench order.

13         IT IS HEREBY ORDERED:
14         1.     All custodial and medical staff who had contact during the transfer process
15 with any incarcerated person who transferred from the California Institution for Men

16 (CIM) and into San Quentin State Prison (SQ) or California State Prison, Corcoran (CSP-

17 COR) between May 28, 2020 and May 30, 2020 shall be tested for COVID-19 by June 11,

18 2020.

19         2.     All remaining staff at SQ and CSP-COR shall be tested by June 15, 2020.
20         3.     Defendants shall produce their comprehensive plan for testing staff at all
21 prisons in the California Department of Corrections and Rehabilitation—even if it is only

22 an interim plan—to Plaintiffs by June 16, 2020.

23
           IT IS SO ORDERED.
24

25         Dated: June __, 2020                          ________________________________
                                                         THE HONORABLE JON S. TIGAR
26                                                       UNITED STATES DISTRICT COURT
                                                         JUDGE
27

28
                                                   -2-                             Case No. 01-1351 JST
     [PROPOSED] ORDER REGARDING STAFF TESTING FOR COVID-19
Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 6 of 9




                EXHIBIT B
                 Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 7 of 9




From: Damon McClain
Sent: Wednesday, June 10, 2020 10:14 AM
To: Sophie Hart; Samantha Wolff; Paul B. Mello; Nasstaran Tara Ruhparwar; Scofield, Bryant; Stafford, Carrie@CDCR
Cc: Don Specter; Sara Norman; Steven Fama; Alison Hardy; Rana Anabtawi
Subject: Re: Plata | Proposed Order re Staff Testing

Hi Sophie,

Our understanding of Judge Tigar's order was that it was intended to compel CDCR to produce its
comprehensive staff-testing plan, whatever that plan might be, by Tuesday. We do not believe Judge Tigar
intended to make an order regarding what the plan must entail, or otherwise make an order mandating what
the plan must do or how the plan must work. In fact, we think that Judge Tigar made this order so that
Plaintiffs and the Court could evaluate the contents of CDCR's plan, whatever they might be. For that reason,
we cannot approve your proposed language, which, in our view, appears to include an order regarding what
the plan must entail.

Also, our notes indicate that Judge Tigar ordered the production of the staff-testing plan by Tuesday, even if it
is only an interim plan at that time. That is the reason we included that language.

Because we do not agree to the form of the order you will submit, we propose that you also submit
Defendants' version of the order that we previously sent to you, along with this email chain so that the Court
can understand why there is a disagreement. Please let us know if that proposal will work for Plaintiffs. Thank
you.

-Damon


From: Sophie Hart <sophieh@prisonlaw.com>
Sent: Tuesday, June 9, 2020 9:03 PM
To: Damon McClain; Samantha Wolff; Paul B. Mello; Nasstaran Tara Ruhparwar; Scofield, Bryant; Stafford, Carrie@CDCR
Cc: Don Specter; Sara Norman; Steven Fama; Alison Hardy; Rana Anabtawi
Subject: RE: Plata | Proposed Order re Staff Testing

Hi Damon,

Thanks for reviewing. We agree about CIM in #2 – sorry about that, we’ve taken that out as you’ve suggested.

                                                           1
                  Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 8 of 9
We don’t agree with all the edits you’ve suggested to #3. Specifically, we did not accept your deletion of “all” before
“staff” -- we believe Judge Tigar ordered a plan for testing all staff, as stated in the Civil Minutes (attached here). We
also did not accept your addition of “even if it is only an interim plan,” as we do not believe Judge Tigar ordered the
production of an interim plan.

Otherwise, we’ve accepted your changes.

Please let me know whether we have Defendants’ approval to file this version.

Sophie

From: Damon McClain [mailto:Damon.McClain@doj.ca.gov]
Sent: Tuesday, June 9, 2020 7:00 PM
To: Sophie Hart <sophieh@prisonlaw.com>; Samantha Wolff <SWolff@hansonbridgett.com>; Paul B. Mello
<Pmello@hansonbridgett.com>; Nasstaran Tara Ruhparwar <Nasstaran.Ruhparwar@doj.ca.gov>; Scofield, Bryant
<Bryant.Scofield@cdcr.ca.gov>; Stafford, Carrie@CDCR <Carrie.Stafford@cdcr.ca.gov>
Cc: Don Specter <dspecter@prisonlaw.com>; Sara Norman <snorman@prisonlaw.com>; Steven Fama
<sfama@prisonlaw.com>; Alison Hardy <ahardy@prisonlaw.com>; Rana Anabtawi <rana@prisonlaw.com>
Subject: Re: Plata | Proposed Order re Staff Testing

Hi Sophie,

We made a few revisions to the draft order (see attached) based on our notes and understanding of Judge
Tigar's orders from the bench. We removed CIM from the second paragraph because we do not think Judge
Tigar included CIM when he made that order, but please note that testing of all staff at CIM was just
completed. If Plaintiffs are okay with these changes, please submit the order.

Thank you.

-Damon



From: Sophie Hart <sophieh@prisonlaw.com>
Sent: Tuesday, June 9, 2020 3:10 PM
To: Samantha Wolff; Paul B. Mello; Nasstaran Tara Ruhparwar; Damon McClain; Scofield, Bryant; Stafford, Carrie@CDCR
Cc: Don Specter; Sara Norman; Steven Fama; Alison Hardy; Rana Anabtawi
Subject: RE: Plata | Proposed Order re Staff Testing

Hi again,

My apologies – I caught a formatting issue. I realized that rather than styling as a joint filing, I should include a line for
you to sign to approve as to form. Here’s a version with those formatting edits. The text of the order is the same.

Thanks,

Sophie

From: Sophie Hart [mailto:sophieh@prisonlaw.com]
Sent: Tuesday, June 9, 2020 2:19 PM

                                                                2
                 Case 4:01-cv-01351-JST Document 3352 Filed 06/10/20 Page 9 of 9
To: 'Samantha Wolff' <SWolff@hansonbridgett.com>; 'Paul B. Mello' <Pmello@hansonbridgett.com>; 'Nasstaran Tara
Ruhparwar' <Nasstaran.Ruhparwar@doj.ca.gov>; 'Damon McClain' <Damon.McClain@doj.ca.gov>; 'Scofield, Bryant'
<Bryant.Scofield@cdcr.ca.gov>; 'Stafford, Carrie@CDCR' <Carrie.Stafford@cdcr.ca.gov>
Cc: Don Specter <dspecter@prisonlaw.com>; 'Sara Norman' <snorman@prisonlaw.com>; 'Steven Fama'
<sfama@prisonlaw.com>; Alison Hardy <ahardy@prisonlaw.com>; Rana Anabtawi <rana@prisonlaw.com>
Subject: Plata | Proposed Order re Staff Testing

Hi everyone,

As instructed by the Judge during today’s CMC, I’ve drafted a proposed order regarding staff testing. Please let me know
if Defendants approve ASAP. If possible, I’d like to get this to Judge Tigar before the end of the day.

Thanks,

Sophie

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.




                                                           3
